Title: From Alexander Hamilton to Rufus King, 16 December 1796
From: Hamilton, Alexander
To: King, Rufus



New York Decr. 16. 1796

I have received, my dear Sir, your several letters of the 25 of August 10 & 11th. of Septr. You know my sentiments towards you too well to ascribe my delay in answering them to any other cause than the imperiousness of avocations with which I could not dispense.
Public opinion, taking the Country at large, has continued since you left us to travel on in a right direction, and, I trust, will not easily deviate from it. You will have seen before this reaches you Mr. Adet’s communications. We conjecture, as to the timing of them, that they were intended to influence the election of President by the apprehension of War with France. We suppose also they are designed in the same way to give support to the partizans of France and that they have for eventual object the placing things in such a state, as will leave France at liberty to slide easily either into a renewal of cordiality or an actual or virtual war with the U States. If the war of Europe continues, the efforts of France will be likely to be levelled as a primary object against the Commerce and Credit of Great Britain and to injure these she may think is adviseable, to make war upon our Trade forgetting perhaps that the consequence may be to turn it more intirely into the channels of Great Britain. These reflections will be obvious to you. I only make them to apprize you of the view which is taken of the subject here. Thus far appearances do not indicate that the purpose of influencing this Country has been obtained. I think in the main the effect has been to impress the necessity of adhering more firmly to the Government.
You need not be told that every exertion, not degrading to us, will be made to preserve peace with France. Many of the opposite party, however they may be pleased with appearances of ill humour in France, will not wish it to go the length of War. And we shall endeavour to avoid it, in pursuance of our general plan of preserving peace with all the World. Yet you may depend that we shall not submit to be dictated to or to be forced into a departure from our plan of neutraily, unless to repel an attack upon us.
Our anxiety has been extreme on the subject of the Election for President. If we may trust our information, which there is every reason to trust, it is now decided that neither Jefferson nor Burr can be President. It must be either Adams or Pinckney, the first most probably. By the throwing away of votes in New England lest Pinkney should outrun Adams, it is not unlikely that Jefferson will be Vice President. The event will not a little mortify Burr. Virginia has given him only one Vote.
It was to be expected of course that the Senates answer to the Presidents speech would be flattering to him. But the result in the house of representatives has been better than was expected. An address which I have not yet seen but stated by our friends to be a very good one has passed the house with only twelve dissentients consisting of the most fiery spirits. The address is not only generally complimentary to the President but includes, it is said, an explicit approbation of his administration—which caused the division. Edward Livingston is in the minority.
After giving you these consolatory accounts, I am now to dash the Cup a little, by telling you that Livingston is in all probability reelected in the City. The principal cause has been an unacceptable candidate on our part, James Watson. There were four Gentlemen who would certainly have succeeded but neither of them would accept. In Watson we could not unite opinions. He was more disagreeable than I had supposed to a large body of our friends—and yet after the declining of the four persons alluded to we could not do otherwise than support him. For he had gotten a strong hold on most of the leading Mechanics who act with us.
But in the state at large we shall better our representation, and I hope for a majority in the next house of Representatives. As an omen of this, there are several new members in Congress from different states, who hitherto vote with our friends.
The favourable change in the conduct of Great Britain towards us strengthens the hand of the friends of Order & peace. It is much to be desired that a Treatment, in all respects unexceptionable from that quarter, should obviate all pretext to inflame the public mind.
We are labouring hard to establish in this country principles more and more national and free from all foreign ingredients—so that we may be neither “Greeks nor Trojans” but truly Americans. Adieu
Affectly Yrs.

A Hamilton
Rufus King Esq

